Citation Nr: 0709588	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for head tremor.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development. The case has 
been returned to the Board for further appellate review.  The 
Board notes that service connection for peripheral neuropathy 
was granted in the April 2004 Board decision.

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in September 2003.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

Head tremor was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

Head tremor was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2004, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant 
was provided notice which was adequate.  Following the 
notice, a document issued in May 2005 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in June 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a documents issued in 
May 2005.  The claimant has not shown how the error was 
prejudicial.  The veteran had competent representation and 
opportunity for a hearing.  The record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claim.  Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In order to warrant service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as an organic disease of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in relation to head tremors.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.  



In this case, the veteran asserts that head tremors are 
related to service or service-connected diabetes mellitus 
type II and/or service-connected peripheral neuropathy.  

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The veteran's 
head tremor, noted to be most consistent with parkinsonism by 
the June 2004 VA examiner, is not among the disabilities 
listed in 38 C.F.R. § 3.309(e) and is listed among those 
conditions that the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides is not warranted.

The medical evidence of record also fails to show the onset 
of head tremor or parkinsonism within the one-year 
presumptive period following separation from service in 1973.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  On VA examination in June 
2004, the veteran stated he had had a head tremor for 20 
years, which is consistent with normal findings in regard to 
the head, face, and neck on VA examination in November 1978.  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a head tremor 
must be denied on a presumptive basis.

In regard to direct service connection, service medical 
records are absent complaints, findings or diagnoses of a 
head injury or head tremors.  The veteran testified that he 
had no head tremors in service.  (Transcript at 6 (2003)).  
While the veteran testified that he was hit in the head with 
a canvas ammunition tarp with a force that knocked his helmet 
off while aboard ship during service, Id., the service 
medical records are negative for reference to a head injury.  
At separation in February 1973, examination showed the head 
was normal, and neurologic examination was normal.  As noted, 
on VA examination in November 1978, the head was noted to be 
normal, and in April 1988, neurological examination showed no 
focal defect.  The Board notes that on VA examination in July 
2002, a tremor of 



the upper extremity was noted to be of undetermined etiology.  

In regard to secondary service connection, the June 2004 VA 
examiner stated that it was not likely that the veteran's 
head tremor was due to service-connected peripheral 
neuropathy or other neuropathic process or caused by service-
connected diabetes.  Rather, head tremor was noted to be most 
consistent with parkinsonism.  The examiner noted progression 
of worsening on the right side with progression to the left 
side, as well as progression to head tremors, coupled with 
findings of cogwheel rigidity and bradykinesis.  The examiner 
stated that while his symptoms were not classic for 
parkinsonism, the veteran did have three of the cardinal 
symptoms, including postural instability, bradykinesia, and 
resting tremor of approximately 5Hz.  The examiner further 
stated that the fact that, other than peripheral neuropathy, 
the veteran had no manifestations of diabetic complications, 
to include retinal disease, renal disease, chronic disease 
infections, hypertension, cardiac disease, or cholesterol 
problems, made neuropathy secondary to diabetes mellitus type 
II an unlikely cause of his tremors.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that head tremor is related to service or a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds that the most 
probative and reliable evidence, to include the 
contemporaneous service medical records and the June 2004 VA 
examination report, establishes that head tremor is not 
related to service or service connected diabetes type II or 
peripheral neuropathy.  To the extent that an April 2003 VA 
treatment record notes head tremor related to neuropathy, the 
Board notes that VA treatment records, dated in August 2002 
and April 2003 note the tremor was of undermined etiology.  
The Board finds the June 2004 VA opinion to be more 
probative.  The examiner reviewed the claims file and 
provided a complete rationale for the opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



ORDER

Entitlement to service connection for head tremor is denied.



____________________________________________
John. E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


